06/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 20-0318


                                       OP 20-0318


JUAN ANASTASIO RODRIGUEZ,
                                                                      FILED
                                                                       JUN 2 3 2020
              Petitioner,                                            Bowen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
       v.
                                                                    ORDER
PETER BLUDWORTH,Warden,
Crossroads Correctional Center,

              Respondent.



       Representing himself, Juan Anastasio Rodriguez petitions this Court for habeas
corpus relief, requesting bail pending appeal. He states that in December 2017, a jury
convicted him of sexual intercourse without consent and that the Eighth Judicial District
Court, Cascade County, imposed a seventy-five year prison sentence with twenty-five
years suspended. Rodriguez includes several attachments with his petition. Rodriguez is
currently incarcerated in the Crossroads Correctional Center.
       Section 46-22-103, MCA,provides:
       When a person is imprisoned or detained in custody on any criminal charge
       for want of bail, the person is entitled to a writ of habeas corpus for the
       purpose ofgiving bail upon averring that fact in the person's petition, without
       alleging that the person is illegally confined.

       Rodriguez contends that he was falsely accused of a crime. He states that he has
been incarcerated since December 23, 2014. Rodriguez provides his criminal case's
background and acknowledges that he has an appeal with this Court. He argues that he is
entitled to a bail hearing pending appeal, pursuant to § 46-20-204, MCA,and that his trial
counsel was ineffective for not moving for such relief before. Rodriguez further argues
that he is not a flight risk nor does he pose a danger to any one person or to the community.
Section 46-9-107, MCA. Rodriguez adds that he also sought a motion for bail pending
appeal in the District Court, and the court denied his request.
       This Court has handled bail requests pending appeal through a petition for a writ of
habeas corpus when counsel has filed such requests for the petitioner during the pendency
of the appeal. See Gleed v. State, No. OP 13-0217, Order denying writ (Mont. May 8,
2013) and Duncan v. State, No. OP 07-0199, Order denying and dismissing writ (Mont.
May 2, 2007). In those original proceedings, we invited responses from the State of
Montana. We decline to do so here. Rodriguez filed this petition on his own behalf while
represented by counsel. M. R. App. P. 10(1)(c). Counsel for Rodriguez filed a Notice of
Appeal in June 2018. State v. Rodriguez, No. DA 18-0328. Pursuant to § 46-22-103,
MCA, Rodriguez's petition presents a cognizable claim and he includes relevant
attachments for review.
       In Moore v. McCormick, this Court addressed a similar situation where an inmate
contended he was improperly denied bail pending appeal in a petition for habeas corpus
relief, and this Court reviewed "the question of bail independently, pursuant to § 46-22-
103, MCA[1" 260 Mont. 305, 306, 858 P.2d 1254, 1255 (1993). Petitioner Moore was
released on bail prior to his conviction, and the sentencing court designated him as a
non-dangerous offender. Petitioner Moore used those twin bases to argue he was "entitled
bail pending appeal by reason of §§ 46-9-107 and 46-20-204, MCA." Moore, 260 Mont.
at 306, 858 P.2d at 1255. In Moore, we pointed to § 46-9-107, MCA,and after analysis of
what the District Court found, determined there was no abuse of discretion in the court's
ruling because of Moore's flight risk. Moore, 260 Mont. at 307, 858 P.2d at 1255. This
Court further pointed out that: "Upon conviction, Petitioner was no longer cloaked with
the presumption of innocence, having been found guilty beyond a reasonable doubt of a
capital crime. . . . Accordingly, under the statute cited by the Petitioner, he is not entitled
to bail pending appeal." Moore,260 Mont. at 307, 858 P.2d at 1255.
       In light of Moore, we reviewed Rodriguez's petition along with the court's docket
sheet for his criminal case on appeal here. Rodriguez only had one bail hearing in the
District Court on February 26,2015. Rodriguez includes a copy ofthat hearing's transcript.
On January 30, 2015, counsel for Rodriguez filed a Motion for Bail Reduction Hearing,

                                              2
and the District Court set the matter for a hearing. After entertaining argument and hearing
witness testimony, the presiding Judgel considered Rodriguez was not a flight risk;
however,the court determined that "the circumstances are awfully disturbing[1" The court
stated:
          Other issues I'm supposed to consider in the bail considerations, besides that
          you are a flight risk, is what kind of danger you are to the community or in
          particular a victim or both, and the evidence as far as the victim . . . in
          conjunction with that as well, I have to consider the nature ofthe offense,the
          apparent quality ofthe State's evidence.



          And so there's no single thing here or compelling thing that I can — and I'll
          be honest with you to say that, hey, I have a firm feeling that you're a
          problem, but there's a lot here on which to have a suspicion that there's a risk
          here. And when it comes to dealing with risk of other people's safety and
          well being, unless I have a very strong conviction that I'm willing to take
          that risk, I won't do it.

The court concluded that the motion should be denied.
          Pursuant to § 46-9-107, MCA, the Cascade County District Court determined
Rodriguez posed a danger to the safety of any person or the community. As mentioned,
Rodriguez moved the District Court for bail pending appeal, and the District Court denied
his motion in May 2020, as evidenced in his attached copy. We highlight Rodriguez's
recent request for bail because pursuant to § 46-20-204(2), MCA, this statute does not
require a stay of sentence when the court denied his bail initially in 2015. Moore, 260
Mont. at 307, 858 P.2d at 1255-56. Rodriguez is not entitled to bail pending appeal, and
he is not entitled to habeas corpus relief. Accordingly,
          IT IS ORDERED that Rodriguez's Petition for a Writ of Habeas Corpus is
DENIED.



1 Justice Dirk Sandefur was the presiding District Court Judge for this hearing. Justice Sandefur
is not on the panel for this matter.

                                                 3
      The Clerk is directed to provide a copy ofthis Order to Tim Fox, Attorney General;
to Jonathan Mark Krauss, Assistant Attorney General; to Joshua Racki, Cascade County
Attorney; to Colin M.Stephens, Appellate Defense Counsel; to Chad M. Wright, Appellate
Defender Division; to counsel ofrecord, and to Juan Anastasio Rodriguez personally.
      DATED this a-312- ay of June, 2020.




                                                            Chief Justice




                                                                stices




                                          4